IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-71,906-01


EX PARTE JEROME THOMAS FUDGE, Applicant





ON APPLICATION FOR A WRIT OF MANDAMUS
FROM DALLAS COUNTY



 Johnson, J., filed a statement concurring in the denial of leave to file.


C O N C U R R I N G    S T A T E M E N T



	Rule 72.1 of the Texas Rules of Appellate Procedure dictates that original applications for
writs of several kinds, including a writ of mandamus, must be accompanied by a motion for leave
to file.  Applicant has failed to file such a motion with his application and, therefore, today this Court
denies leave to file his application for a writ of mandamus because of that failure.  Our denial of 
leave to file is required by our rules and is in no way a comment on the merits of his application.

Filed: May 20, 2009
Do Not Publish